Citation Nr: 9926950	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  95-12 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for allergic rhinitis. 

4.  Entitlement to an initial rating in excess of 10 percent 
for postoperative residuals of a left knee meniscectomy, with 
degenerative joint disease and patellofemoral malalignment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active duty service from October 1989 to 
October 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which, in pertinent part, denied entitlement 
to service connection for patellofemoral malalignment of the 
left knee, a cervical spine disorder, sinusitis, and allergic 
rhinitis, and granted a claim for service connection for a 
postoperative meniscectomy, left knee, evaluated as 0 percent 
disabling, effective from October 1993.  The veteran appealed 
the denial of service connection and entitlement to a higher 
rating.  By rating action in February 1995, the RO, among 
other actions, increased the schedular evaluation assignable 
for the veteran's left knee disability from 0 to 10 percent, 
effective from October 1993.  However, since this increase 
did not constitute a full grant of the benefit sought, the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  

Further RO development of the issues presented was sought by 
the Board in its remand of April 1997.  In April 1999, the RO 
granted service connection for patellofemoral malalignment of 
the left knee, and evaluated the veteran's postoperative 
residuals of left knee meniscectomy, with degenerative joint 
disease and patellofemoral malalignment, as 10 percent 
disabling. 

The veteran's claim for an initial rating in excess of 10 
percent for postoperative residuals of left knee 
meniscectomy, with degenerative joint disease and 
patellofemoral malalignment, is addressed in the REMAND 
portion of this document.


FINDING OF FACT

The veteran's cervical spine disorder, sinusitis, and 
allergic rhinitis are of service origin.


CONCLUSION OF LAW

A cervical spine disorder, sinusitis, and allergic rhinitis, 
were incurred during the veteran's active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 
3.303 (1998).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to service connection for a cervical 
spine disorder, sinusitis, and allergic rhinitis, are 
plausible and capable of substantiation and are, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Savage v. 
Gober, 10 Vet. App. 488 (1997).  As well, the Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  As for the assertions 
offered by the veteran's representative that the terms of the 
remand were not fully complied with as to one or more of the 
issues presented, see Stegall v. West, 11 Vet. App. 268 
(1998), the Board disagrees.  Moreover, in light of the 
Board's disposition of these issues in the veteran's favor, 
further development for correction of the purported error(s) 
is unnecessary.


I.  Cervical Spine Disorder

Service connection may be granted for a disorder incurred or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

The veteran's service medical records show that in April 
1990, the veteran was involved in a motor vehicle accident in 
which he sustained a laceration to the left cheek and scalp.  
There was no loss of consciousness.  His complaints included 
neck pain.  In May 1990, the veteran was involved in a 
motorcycle accident in which he was thrown over the 
handlebars as he attempted to stop for a truck.  In June 
1990, he was profiled for severe multiple strains and strains 
secondary to his motor vehicle accident, and he was treated 
for complaints that included neck pain and stiffness.  The 
assessments were cervical spine strain and cervical spasms, 
secondary to a motor vehicle accident.  He received follow-up 
treatment in July 1990, when the assessment was back strain. 

A VA general medical examination report, dated in January 
1995, is remarkable for complaints of cervical pain, and a 
diagnosis of chronic cervical strain.  X-rays of the cervical 
spine were normal. 

A VA joints examination report, dated in September 1998, 
shows that the examiner stated that the veteran's neck 
problem was "obviously service-connected."

The Board finds that service-connection is warranted for a 
cervical spine disorder, as the veteran was clearly involved 
in an accident in May 1990, during service, which resulted in 
injuries to his cervical spine.  Shortly thereafter, the 
veteran was diagnosed with cervical spine strain and cervical 
spasms secondary to his motor vehicle accident.  The post-
service evidence shows that chronic cervical strain was noted 
during the veteran's January 1995 VA examination.  Finally, 
in a September 1998 VA examination report, the examiner 
diagnosed the veteran as having chronic ligamentous strain to 
the cervical spine and essentially stated that such disorder 
was related to the veteran's inservice injuries.  Based on 
the foregoing, service connection for a cervical spine 
disorder is warranted.

II.  Sinusitis and Allergic Rhinitis

The claims of entitlement to service connection for sinusitis 
and allergic rhinitis were denied in June 1994.  After 
additional development of the evidence, the RO affirmed its 
denials in February 1995 and in April 1999.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

The veteran's service medical records show that, in December 
1990, he was diagnosed as having sinusitis.  In April 1991, 
he was treated for Eustachian tube dysfunction and the 
assessment was "probable right SOM (serous otitis media) vs. 
sinusitis."  In September 1992, he was treated for allergic-
type rhinitis.  X-rays were unremarkable except for some 
increased density in the floor of the right maxillary sinus 
that was thought might represent thickening.  In December 
1992, the veteran was treated for sinusitis.  

A VA general medical examination report, dated in January 
1995, shows that the veteran complained of hay fever leading 
to sinus infection, as well as sneezing, sore throat, 
purulent drainage, cough, and bleeding troubles.  X-rays of 
his sinuses were normal.  The relevant diagnoses were chronic 
allergic rhinitis and recurrent acute sinusitis.  A VA 
examination report, dated in September 1998, shows that the 
veteran complained that he had had two to three courses of 
antibiotics in the previous year for his sinus symptoms.  He 
also complained of constant rhinorrhea, congestion, 
occasional headache, and a purulent discharge during periods 
of infection.  The diagnoses were allergic rhinitis and 
chronic sinusitis.

A VA hospital report, dated in November 1998, shows that 
sinus X-rays revealed findings compatible with sinusitis and 
retention cysts. 

A VA examination report, dated in March 1999, shows that the 
veteran's complaints were similar to those reported in 
January 1995.  The diagnoses were allergic rhinitis and 
chronic sinusitis involving the right frontal sinus and left 
maxillary sinus, and retention cysts of the right maxillary 
sinus and left maxillary sinus.  The examiner stated that 
retention cysts, which were of a congenital nature, did not 
cause rhinitis or sinusitis, and were "an incidental 
finding."  The examiner indicated that, based on the reports 
of an onset of symptoms "five to ten years ago," the 
veteran's sinusitis and allergic rhinitis were of an acquired 
nature. 

The Board has determined that service connection is warranted 
for the veteran's sinusitis and allergic rhinitis.  The Board 
notes that the veteran's service medical records do not 
include a separation examination report.  That 
notwithstanding, the available service medical records show 
that he was diagnosed with sinusitis on two occasions, and 
rhinitis on one occasion.  The January 1995 VA examination 
report, which is dated approximately one year and two months 
after separation from service, also shows that the veteran 
was diagnosed with both sinusitis and allergic rhinitis.  
These diagnoses were confirmed most recently through the 
March 1999 VA examination, and the examining physician at 
that time concluded that the veteran's sinusitis and allergic 
rhinitis were of an acquired nature, having been present for 
a period from five to ten years.  The Board further points 
out that the veteran's sinus X-rays during service contained 
evidence of thickening, and that, notwithstanding normal 
sinus X-rays in January 1995, thickening of the sinuses was 
noted on X-ray during a period of VA hospitalization during 
November 1997.

Although no examiner has explicitly stated that the veteran's 
sinusitis and allergic rhinitis are related to his period of 
military service, the Board finds that the March 1999 VA 
examination report, when read in context with the other 
evidence of record, is sufficient to place the pertinent 
evidence in a state of equipoise as to the question of 
whether the date of onset of the veteran's sinusitis and 
allergic rhinitis is  coincident in time with his period of 
active duty.  Notice is also taken of the veteran's credible 
statements, including those as to the continuity of his 
pertinent symptoms.  Under such circumstances, the benefit of 
the doubt is awarded to the veteran.  38 U.S.C.A. § 5107(b).  
Accordingly, service connection for sinusitis and allergic 
rhinitis is granted.


ORDER

Service connection for a cervical spine disorder, sinusitis, 
and allergic rhinitis, is granted.


REMAND

The RO initially granted service connection for left knee, 
postoperative meniscectomy, in June 1994, evaluated as 0 
percent disabling, and assigned an effective date of October 
3, 1993 (commensurate with the veteran's separation from 
service).  In February 1995, the RO granted a claim of 
entitlement to a higher rating for what it characterized as 
left knee, postoperative meniscectomy with degenerative joint 
disease, and assigned an evaluation of 10 percent, with an 
effective date of October 3, 1993.  The RO also denied a 
claim for service connection for patellofemoral malalignment 
of the left knee.  The veteran appealed the issues of service 
connection and entitlement to a higher rating.  In April 
1999, the RO granted service connection for left 
patellofemoral malalignment, and continued the 10 percent 
rating for the veteran's left knee disability.  Accordingly, 
the issue is whether an initial rating in excess of 10 
percent for postoperative residuals of left knee 
meniscectomy, with degenerative joint disease and 
patellofemoral malalignment, is warranted for any period from 
October 3, 1993, to the present.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999). 

In this case, the Board notes that the veteran's last VA 
examination was in September 1998, prior to the April 1999 
grant of service connection for patellofemoral malalignment 
of the left knee.  In addition, a review of this examination 
report shows that it does not contain findings sufficient for 
consideration of factors which are not limited only to 
limitation of motion, but also any functional loss due to 
pain, incoordination, weakness, or fatigability.  See 38 
C.F.R. §§ 4.40, 4.45 (1998); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  For example, the report does not contain findings as 
to muscle strength, reflexes, sensory deficits, or the 
presence or absence of atrophy.  It is the Board's judgment 
that, given the nature of the veteran's claim, the recent 
grant of service connection for left patellofemoral 
malalignment, and the absence of clear evidence and competent 
opinions addressing functional loss, another examination is 
required in which the examiner reviews all records and 
addresses the question of additional functional limitation 
due to pain and weakness.  38 C.F.R. § 4.2 (1998); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

The case is therefore REMANDED for the following actions:

1. The RO should request that the veteran 
identify all VA and non-VA treatment he 
has received for his left knee since 
1998.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of all such medical records 
which are not currently in the claims 
folder.  Copies of all records obtained 
should be associated with the claims 
folder.

2.  Regardless of whether any additional 
medical records are obtained, the veteran 
should be scheduled for a VA orthopedic 
evaluation of his left knee.  The 
examiner should review the claims folder, 
examine the veteran, and provide findings 
that take into account all functional 
impairments identified in 38 C.F.R. §§ 
4.40, 4.45, including pain on use, 
incoordination, weakness, fatigability, 
abnormal movements, etc.  Each such 
problem should be expressed in terms of 
additional range-of-motion loss.  See 
DeLuca, supra.  All findings, as well as 
opinions and bases therefor, must be set 
forth in detail.

3.  After the development requested has 
been completed, the RO should review the 
record and ensure that the examination 
report added to the record is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.
In addition, the RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  Thereafter, it should take 
adjudicatory action as to the veteran's 
claim for an initial rating in excess of 
10 percent for postoperative residuals of 
left knee meniscectomy, with degenerative 
joint disease and patellofemoral 
malalignment.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the opportunity to respond 
before the record is returned to the Board for further 
review.  After the veteran has been given an opportunity to 
respond to the supplemental statement of the case, the claims 
folder should be returned to this Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  The veteran is 
free to submit any additional evidence or argument in support 
the issue remanded.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals







